                             UNITED STATES DISTRICT COURT

                                      DISTRICT OF ALASKA



United States of America
                                                              Case No. 3:20-cv-00310-JWS

                              Plaintiff(s),             MOTION AND APPLICATION OF
                     vs.                                NON-ELIGIBLE ATTORNEY FOR
$443,495.00 In United States Currency                    PERMISSION TO APPEAR AND
                                                            PARTICIPATE IN THE
                                                       UNITED STATES DISTRICT COURT
                                Defendant(s).           FOR THE DISTRICT OF ALASKA


        To the Honorable Judge of the above-entitled court:

        I, Walter Musgrove                           , hereby apply for permission to appear and
               (name)
participate as counsel for Antonio Lamar Woods                          , Defendant/Claimant        ,
                               (Name of party)                              (plaintiff/defendant)
in the above-entitled cause pursuant to Rule 83.1 of the Local Rules for the United States

District Court, District of Alaska.

        I hereby apply for permission to appear and participate as counsel WITHOUT

ASSOCIATION of local counsel because [check whichever of the following boxes apply, if

any]:

        I am a registered participant in the CM/ECF System for the District of Alaska and consent

        to service by electronic means through the court's CM/ECF System.

        I have concurrently herewith submitted an application to the Clerk of the Court for

        registration as a participant in the CM/ECF System for the District of Alaska and consent

        to service by electronic means through the court's CM/ECF System.

        For the reasons set forth in the attached memorandum.




          Case 3:20-cv-00310-JWS Document 7 Filed 03/22/21 Page 1 of 4
                                                OR

        I hereby designate                                     , a member of the Bar of this court,
                                      (Name)
who maintains an office at the place within the district, with whom the court and opposing

counsel may readily communicate regarding conduct of this case.

        DATE: March 22, 2021


                                                                     (Signature)
                                                                    Walter Musgrove
                                                                     (Printed Name)


                                                      PO Box 132274
                                                                     (Address)

                                                      Dallas, Texas 753131
                                                                     (City/State/Zip)

                                                      2145169769
                                                                     (Telephone Number)


                                                      walter@musgrovelawfirm.com
                                                                     (e-mail address)


                                    Consent of Local Counsel*

        I hereby consent to the granting of the foregoing application.

DATE:

                                                                     (Signature)



                                                                     (Printed Name)



                                                                     (Address)



                                                                     (City, State, Zip)



                                                                     (Telephone)


        (*Member of the Bar of the United States District Court for the District of Alaska)




          Case 3:20-cv-00310-JWS Document 7 Filed 03/22/21 Page 2 of 4
                              DECLARATION OF NON-ELIGIBLE ATTORNEY
Full Name: Walter Forest Musgrove III
Business Address: 6060 N. Central Expy #500                             , Dallas, Texas 75206
                                         (Mailing/Street)                                (City, State, ZIP)
Residence:             1400 Hi Line Dr. #1517                           , Dallas, Texas 75206
                                         (Mailing/Street)                                (City, State, ZIP)
Business Telephone: 2145169769                              e-mail address: walter@Musgrovelawfirm.com
Other Names/Aliases:
Jurisdictions to Which Admitted and year of Admission:
Texas                                     Texas                                                               2010
             (Jurisdiction)                                         (Address)                                 (Year)

             (Jurisdiction)                                         (Address)                                 (Year)

             (Jurisdiction)                                         (Address)                                 (Year)

             (Jurisdiction)                                         (Address)                                 (Year)

Are you the subject of any pending disciplinary proceeding in any jurisdiction to which admitted?
Yes           No              (If Yes, provide details on a separate attached sheet)
Have you ever been suspended from practice or disbarred in any jurisdiction to which admitted?
Yes           No              (If Yes, provide details on a separate attached sheet)
In accordance with Local Rule 83.1, I certify I have read the District of Alaska local rules by
visiting the court's website at http://www.akd.uscourts.gov and understand that the practices and
procedures of this court may differ from the practices and procedures in the courts to which I am
regularly admitted.
A Certificate of Good Standing from a jurisdiction to which I have been admitted is attached.
Pursuant to 28 U.S.C. §1746, I hereby declare under penalty of perjury that the foregoing
information is true, correct, and accurate.
Dated: March 22, 2021

                                                                                (Signature of Applicant)




          Case 3:20-cv-00310-JWS Document 7 Filed 03/22/21 Page 3 of 4
                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

March 17, 2021



Re: Mr. Walter Forrest Musgrove III, State Bar Number 24075514


To Whom It May Concern:

This is to certify that Mr. Walter Forrest Musgrove III was licensed to practice law in Texas on
December 09, 2010, and is an active member in good standing with the State Bar of Texas. "Good
standing" means that the attorney is current on payment of Bar dues; has met Minimum Continuing
Legal Education requirements; and is not presently under either administrative or disciplinary
suspension from the practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Seana Willing
Chief Disciplinary Counsel
SW/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
             Case 3:20-cv-00310-JWS Document 7 Filed 03/22/21 Page 4 of 4
